DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
Claims 1, 4-6, and 10-11 have been amended; claims 3-4 have been canceled; no claims have been added.
In view of amendments and remarks, objection of claims 6 and 9-10, the rejection of claims 7, 10, and 11 under 35 U.S.C 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the rejection of claim 5 under 35 U.S.C 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, the rejection of claims 1-2and 5-14 under 35 U.S.C. 103 as being unpatentable as obvious over Ellringmann et al. (U.S. Patent Application Publication 2015/0175852 A1, now U.S. Patent 9,475,966), and the rejection of claims 1-2 and 5-14 under 35 U.S.C. 103 as being unpatentable over Kato et al. (WO 2015152347 A 1 or U.S. Patent Application Publication 2017/0174944 A 1, now U.S. Patent 10,233,360) have been withdrawn.
Claims 1-2 and 5-14 are pending.

Allowable Subject Matter
Claims 1-2 and 5-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present claims 1-2 and 5-14 are allowable over the closest references: Ellringmann et al. (U.S. Patent Application Publication 2015/0175852 A1, now U.S. Patent 9,475,966) and Kato et al. (WO 2015152347 A1 or U.S. Patent Application Publication 2017/0174944 A 1, now U.S. Patent 10,233,360).
The disclosure of Ellringmann’s references resided in § 5 of the Office Action dated May 27, 2021 and the disclosure of Kato’s references resided in § 10 of the Office Action dated September 8, 2021 are incorporated herein by reference.   
However, Ellringmann et al. and Kato et al. do not disclose or fairly suggest the claimed crosslinkable adhesive comprising
at least one first polyacrylate having functional groups suitable for covalent
crosslinking and for coordinative crosslinking,
at least one covalent crosslinker,
and at least one coordinative crosslinker,
wherein
the coordinative crosslinker is present in a molar excess over the covalent
crosslinker; particularly
the covalent crosslinkers are present in a total amount of 0.015 to 0.04 parts by
weight, based on 100 parts by weight of the polyacrylate;
the coordinative crosslinkers are present in a total amount of 0.03 to 0.15 part by

the molar ratio of covalent crosslinkers to coordinative crosslinkers is in the range
from 1: 1.3 to 1 :4.5, as per amended claim 1.
	It is noted that the Applicant showed unexpected results and the criticality of the amended ranges as per claim 1 (see remarks dated February 9, 2022, pages 7-8). 
7.	As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Ellringmann et al. and Kato et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
8.	In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reason for Allowance”.	 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

								
/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764